Citation Nr: 1723358	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-07 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a low back condition (excluding a period of temporary total rating (TTR)) prior to April 1, 2013 and a rating in excess of 20 percent thereafter.   

2.  Whether the reduction in compensation from 20 to 10 percent for right lower extremity radiculopathy, effective October 1, 2015 was proper.

3.  Entitlement to service connection for a chronic right ankle sprain.  

4.  Entitlement to service connection for a left knee condition to include as secondary to his low back condition or chronic left ankle sprain. 


REPRESENTATION

Veteran represented by:  Julie Glover, Attorney 


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to February 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the May 2008 and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado and Cheyenne, Wyoming respectively.  The Waco, Texas RO has assumed the role of Agency of Original Jurisdiction (AOJ).  The Board has recharacterized the claims as reflected on the title page of this decision to better reflect the Veteran's contentions.  

During the course of the appeal in a December 2013 RO rating decision, the Veteran was granted a TTR based on surgical treatment necessitating convalescence for his low back condition beginning February 20, 2013 and effective April 1, 2013 he was assigned a 20 percent disability rating.  As briefly noted above, the matter of an initial increased rating for the Veteran's low back condition will be addressed exclusive of this TTR period.  

The Board notes that the matter of entitlement to service connection for a left ankle sprain is no longer for appellate consideration and the Veteran's subsequent appeal for an initial increased rating was never perfected.  In this regard, a November 2009 RO rating decision granted entitlement to service connection for a chronic left ankle sprain.  The Veteran expressed disagreement with the rating, a statement of the case (SOC) was issued in March 2011 but the appeal was not perfected.  Thus, the matters are not for appellate consideration.  

The issues of entitlement to service connection for a chronic right ankle sprain and a left knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  For the period prior to April 1, 2013, the Veteran's low back condition was manifested by pain and forward flexion greater than 60 degrees, without any ankylosis, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; and no incapacitating episodes necessitating bed rest prescribed by a physician having a duration of at least two weeks.

2.  For the period from April 1, 2013 and beyond, the Veteran's low back condition was manifested by pain with no ankylosis and no incapacitating episodes necessitating bed rest prescribed by a physician lasting at least 4 weeks.

3.  At the time of the reduction, the 20 percent rating for service-connected right lower extremity radiculopathy was in effect for less than five years, the evidence did not show material improvement in the Veteran's right lower extremity radiculopathy, including under the ordinary conditions of work and life and the RO failed to consider required regulatory provisions.


CONCLUSIONS OF LAW

1.  For the period prior to April 1, 2013, the criteria for an evaluation in excess of 10 percent for a low back condition are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242-5243 (2016).

2.  For the period from April 1, 2013 and beyond, the criteria for an evaluation in excess of 20 percent for a low back condition are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242-5243 (2016).

3.  The reduction from 20 percent to 10 percent for Veteran's right lower extremity radiculopathy was improper, and the 20 percent rating is restored.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344(c) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by an August 2007 for the Veteran low back.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As notice was provided before service connection was granted that was legally sufficient, VA's duty to notify concerning this initial-rating claims has been satisfied.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

The procedural guidelines under 38 C.F.R. § 3.105 (e) for a reduction in evaluation is addressed in the analysis below.  

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Throughout the appeal period, the Veteran was provided VA spine examinations in March 2008, October 2010 (contract) and April 2013.  

The Veteran was most recently afforded an opportunity for a scheduled November 2015 VA spine examination but the Veteran failed to report.  Under the presumption of regularity, it is presumed that the Appellant received notice of the examination.  Kyhn v. Shinseki, 24 Vet. App. 228 (2011).  Neither the Veteran nor his representative has asserted that he failed to receive notice for the November 2015 VA examination, nor is there other evidence to rebut the presumption of regularity.  

The record indicates that the examination request contained the correct address for the Veteran and no notifications related to this request were returned as undeliverable.  Additionally, the RO documented a May 2015 phone call with the Veteran's attorney who confirmed the Veteran's last known address.  Significantly, the Veteran and his attorney were informed of his failure to report to his scheduled VA examinations in the February 2016 supplemental statement of the case.  Here, the Veteran failed to report for his scheduled examination and has not offered good cause for his absence, has not provided VA with any reason for the failure to report, has not requested that an additional examination be scheduled, and has not expressed a willingness to report of an examination were conducted.

The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Increased rating 

Disabilities of the spine, including degenerative arthritis of the spine (5242) and intervertebral disc syndrome (IVDS) (5243), are rated under the General Rating Formula for Diseases and Injuries of the Spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine provides that a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine, including the lumbar spine, is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2); see also Plate V.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate DC.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).






Factual background

Currently, the Veteran's low back condition is rated under DC 5242-5243 for degenerative arthritis and IVDS of the spine, as 10 percent disabled prior to April 1, 2013 and 20 percent thereafter.

By way of history, the Veteran initially filed a claim of entitlement to service connection for a low back condition in August 2007.  The claim was granted in a May 2008 rating decision, evaluated as 10 percent disabling, effective August 15, 2007.  

The Veteran expressed disagreement with this decision and the current appeal ensued.  As noted in the introduction, in a December 2013 RO rating decision, a period of TTR (February 20, 2013 to March 31, 2013) was granted and a higher, 20 percent rating was assigned effective April 1, 2013 for the Veteran's low back condition.  

The Board notes that in a December 2013 RO rating decision, separate ratings were assigned for the Veteran's right lower extremity radiculopathy and a surgical scar associated with his status post thoracolumbar spine laminectomy pursuant to DC 8520, for paralysis of the sciatic nerve, and 7805 for other scars.  38 C.F.R. § 4.124a.  The Veteran was provided appellate rights in conjunction with the grants and informed that if he did not agree with the rating assigned that he should appeal.  However, the Veteran did not express disagreement with the rating.  As an appeal was never perfected to the Board, the matters are not the subject of this appeal.

The Veteran was afforded a VA spine examination in March 2008.  The Veteran's posture and gait was normal.  The Veteran used no assistive devices and was treated by a private physician.  The Veteran reported having continuous back pain, especially when he was carrying a heavy backpack or lying supine.  Pain was exacerbated by walking greater than one half mile, carrying work equipment, carrying heavy weight or carrying his 28 pound daughter on his back.  Pain was alleviated with the use of a water/foam mattress, stretching, and backache relief tablets.  The impact of the condition on most activities of daily living was decreased enjoyment but there were no activities he was unable to do.  He had difficulty pushing his 10 month old in a stroller and was unable to stand totally erect while pushing the stroller.  

Upon physical examination, strength testing resulted in 5/5 for both upper and lower extremities.  Vibratory testing was positive at the first through fifth metacarpal and metatarsal joints.  Deep tendon reflexes were 1/4 (decreased but present) at brachial tendons, patellar tendons and Achilles tendons, equal bilaterally.  Straight leg test and Lasegue test were negative.  There was no paravertebral tenderness or spasms.  There was no sciatic notch or sacroiliac joint tenderness.  

Range of motion testing, in degrees, revealed flexion to 112, and after repetitive exercise to 90; extension to 20 before and after repetitive exercise; right lateral flexion to 20, after repetitive exercise to 18; left lateral flexion to 24, after repetitive exercise to 20; and rotation to 40 bilaterally, and after repetitive exercise to 50.  There was no painful motion, spasms, weakness and/or tenderness found, other as noted above.  There were no neurological abnormalities.  There were no incapacitating episodes in the last 12 months.  The diagnosis was degenerative disk disease at L4-5.  

In the Veteran's 2009 notice of disagreement he asserted entitlement to a 20 percent disability rating based on reduced function from pain, reduced strength and stamina.  Detailed that he could not physically push his child in a stroller for over 5 minutes without excruciating pain, he could not carry a car full of groceries from the store because of low back pain.  He argued that his strength was not normal.  He had incapacitating episodes which lasted 2-3 days and occurred 8-10 times per year.  He had loss of both strength and stamina.  

The Veteran's wife submitted a statement signed December 2009 reflecting observations of the Veteran's low back symptoms.  She reported that the Veteran had many back spasms, complaints of pain, difficulty driving due to pain, frequent consumption of medication for pain, and periods of incapacitation for periods of 2 to 3 weeks per year.  He was only able to push a stroller for very short distances and unable to carry their child more than 5 minutes due to back spasms and pain.  

The Veteran was afforded a VA contract examination in October 2010 (translated in November 2010).  The Veteran reported he stopped work in April 2008 after right knee surgery because he could not pass the physical test and had been living in Mexico since 2008.  The pain in his back was worse and was located to the low lumbar spine without radiation.  The Veteran received treatment from a chiropractor and he took ibuprofen.  Pain increased with activity and sitting position for long period.  He did a lot of activities from home and sometimes picked his children up for school.  In the summer he swam three times per week.  He was studying to obtain a graduate degree online.  He sat for 20 minutes at a time and then had to stand due to pain in his back.  Upon physical examination, the Veteran walked normally, tip toes and heels without difficulty.  He was overweight.  Range of motion testing, in degrees, revealed flexion to 75, extension to 10, lateral flexion to 20 and rotation to 40.  The Veteran complained of pain occasionally through the maneuvers.  Reflexes were positive.  The straight leg test was negative.  There was no atrophy and sensibility was normal.  The diagnosis was low back pain syndrome.  X-ray studies were without signs of instability in flexion, extension films.  Discreet scoliosis was noted which had a left convexity with the vertex in the L3.  Disc spaces were normal.  In a January 2011 addendum, the examiner elaborated that he did not see that his low back syndrome had instability, severe disc degeneration or clinical radiculopathy.  

The Veteran submitted a statement in support of his claim in November 2010, on a VA Form 21-2545, a medical examination form.  The Board notes it was signed by the Veteran but not a medical professional.  The Veteran indicated that he was last employed as a police officer in April 2008 and had lost time due to an injury.  He indicated that he had bilateral recurring injuries of his ankles, left knee which resulted in a change in gait, and stated that his low back condition should be evaluated as 20 percent disabling due to continuous and progressive pain with spasms.   



The Veteran submitted private treatment records reflecting treatment of his low back condition and associated radiculopathy from January to February 2013 with a statement in support of his claim dated April 2013.  The Veteran reported that his daily norms were non-existent.  The Veteran asserted that his low back condition should be rated as 20 percent disabling, as shown by his January 2013 Magnetic resonance imaging (MRI).  The Veteran's January 2013 MRI revealed, in part, multi-level lumbar spondylosis with mild congenital central canal stenosis and impingement on a the right sided nerve root.  

In a February 14, 2013 private treatment record, the Veteran had a 3 month history of right leg sciatic pain that come on insidiously.  The Veteran did not have much back pain but did have pain in his right leg.  He was active in his job and continued to work but with discomfort.  He reported a pain of 4/10 to 9/10 with activity.  He tended to walk and shift positions due to right leg pain.  Getting in and out of the car could be difficult.  He saw a neurologist and chiropractor without benefit and had two transforaminal injections.  The first injection worked well but the second had no effect.  He reported one episode of bowel incontinence that he went to the emergency room for but was told there were no spinal issues that may have caused this.  Upon physical evaluation, the Veteran had no scoliosis.  There was no pain to palpation of the lumbar facet, intervertebral spaces, bilateral sacroiliac joint area, or of the greater trochanteric bursa bilaterally.  Range of motion testing, in degrees, revealed flexion to 90 with no pain, extension to 30 with no pain, and left and right lateral flexion to 25 with no pain.  Waddell's test was negative.  The low back muscles had no palpable trigger points.  The straight leg test and sciatic stretch test were positive on the right.  Testing of the Veteran's bilateral lower extremities muscle strength was 5/5 with normal muscle tone.  Sensation was normal in the back, bilateral thighs, knees and ankles.  Deep tendon reflexes were 2+ bilaterally for the patellar and Achilles.  Babinski was negative.  The Veteran's gait appeared normal.  See private treatment records dated in VBMS as April 10, 2013.  

The Veteran underwent a right hemilaminotomy, partial diskectomy in February 2013 for which he was assigned a TTR, as discussed in the introduction of this decision.  See private treatment records dated in VBMS as June 28, 2013.  

Post-surgery, the Veteran was afforded an April 2013 VA contract examination.  The Veteran was diagnosed with lumbar degenerative disc disease at L4-5 and minor facet arthropathy at L5-S1, IVDS of the lumbar spine with right lower extremity radiculopathy involving the sciatic nerve and a lumbar laminectomy.  The Veteran reported treatment with physical therapy, injections, and a chiropractor over a period of time.  Despite treatment, back pain persisted.  He had pain, numbness and tingling in his right leg.  The Veteran reported flare-ups of increased pain in his lower back and pain and numbness in his right leg and foot several times a week, with duration of a few hours and limitations in ambulation, lifting and carrying.   

Range of motion testing, in degrees, revealed flexion to 55, with objective evidence of painful motion at 40; extension to 15, with objective evidence of painful motion at 5; right and left lateral flexion to 20, with objective evidence of painful motion at 20; and right and left lateral rotation to 25, with objective evidence of painful motion at 25.  Upon repetitive use, flexion was to 55, extension to 5, right and left lateral flexion to 20 and right and left lateral rotation to 25.  There was no additional limitation in range of motion on repetitive use.  Functional loss was less movement than normal and pain on movement.  The Veteran had moderate tenderness to palpation of the lower back.  There was no guarding or muscle spasm.  Muscle strength testing was 5/5 for knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension bilaterally.  There was no muscle atrophy.  Reflexes were 2+ bilaterally in the knee and ankle.  The sensory examination was all normal.  The straight leg test was positive on the right and negative on the left.  The Veteran had radiculopathy in the right lower extremity with a moderate level of severity.   The veteran had moderate symptoms of paresthesias and/or dysethesias, numbness and pain and no symptoms of intermittent pain in the right lower extremity.  The left lower extremity did not have radiculopathy.  There were no other neurologic abnormalities.  The Veteran had IVDS with incapacitating episodes lasting less than 1 week.  The Veteran did not use assistive devices as a normal mode of locomotion.  The Veteran had a surgical scar that was not painful, unstable or greater than 39 square centimeters.  

The Veteran's ability to work was limited to lifting up to 15-20 pounds, walking up to 1 mile at a time, walking up to 2 miles during an 8 hours day, sitting or standing of 20-30 minutes at one time and sitting up to 3 hours and standing up to one hour during an 8 hour day.  

Analysis 

For the period prior to April 1, 2013, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his low back condition.  The Veteran's forward flexion was to 75 degrees, at worst, with pain.  Thus, the criteria more closely approximates a 10 percent rating, but no more.   

Although discreet scoliosis was noted within findings of an X-ray from the October 2010 VA contract examiner, at no time was the scoliosis attributable to muscle spasm or guarding.  

For the period beyond April 1, 2013, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent.  The Veteran's forward flexion was to 40 degrees, at worst, with pain.  Thus, the criteria more closely approximates a 20 percent rating, but no more.   

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluation for the periods considered.  The lay and medical evidence demonstrates that the currently assigned evaluation of 10 percent prior to April 1, 2013 and 20 percent thereafter is appropriate for the Veteran's low back condition.  

During the entire period on appeal, the Veteran has repeatedly been found to have useful motion of the thoracolumbar spine.  There is no evidence showing that the Veteran experiences ankylosis of the thoracolumbar spine to warrant a higher rating.  
Additionally, despite the Veteran's and his wife's subjective reports of bed rest, the medical evidence does not support that the Veteran had any doctor-prescribed bed rest for treatment of his low back condition prior to April 1, 2013.  From April 1, 2013 and beyond, the Veteran has not had doctor prescribed bedrest of at least 4 weeks to warrant a higher rating.  As such, a rating in excess of 10 percent prior to April 1, 2013 and 20 percent thereafter for IVDS symptoms is not warranted either.

The Board has considered whether the Veteran has associated objective neurological abnormalities that should be rated separately but finds none.  As noted, the Veteran has already been separately compensated for right lower extremity radiculopathy and the matter is not for consideration.  

No VA examination or private treatment record has diagnosed any neurological abnormality associated with the Veteran's low back condition, see e.g., VA examinations in March 2008, October 2010, April 2013 and February 2013 private evaluation.  The Board observes that some objective abnormalities were noted in the March 2008 VA examination, such as reduced deep tendon reflexes of the lower extremities and positive vibratory sensation in the feet.  However, the findings do not reflect any symptomatology that rise to a compensable level of mild incomplete paralysis of the left lower extremity.  Additionally, while an instance of bowel incontinence was reported by the Veteran in February 2013, he reported that he was told by a medical professional the condition was not unrelated to his low back condition.  

Furthermore, although the Veteran indicated that he had to stop working in April 2008 due to an injury, he reported in his October 2010 VA examination that it was due to a non service-connected knee condition, he was studying for a graduate degree at that time and more recent records reflect that he is employed full-time.  Accordingly, a claim for a total disability rating based on unemployability due hearing loss has not been raised and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.
 

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, entitlement to an initial rating in excess to 10 percent prior to April 1, 2013 for the Veteran's low back condition and a rating in 20 percent thereafter is denied.  

Rating reduction 

The Veteran contends that the reduction from 20 percent to 10 percent, effective October 1, 2015 for his right lower extremity radiculopathy was not warranted.  He argues that the evaluation should be restored.  See, e.g., notice of disagreement received August 28, 2015 and statement received October 6, 2014.

The provisions of 38 C.F.R. § 3.105 (e) define procedural guidelines for the reduction in evaluation of a service-connected disability.  The regulations provide where the reduction in evaluation of a service-connected disability is considered warranted, and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating action proposing the reduction and setting forth all material facts and reasons for the reduction. 
The veteran must then be given 60 days to submit additional evidence and request a predetermination hearing.  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105 (e), (i)(2). 

The Board finds that the procedural guidelines outlined above were followed in effectuating the Veteran's rating reduction in July 2015, effective October 1, 2015, with a proposed reduction issued in January 2014 with an August 2014 notification letter.  As the Board is granting the full benefit sought on appeal with respect to the claim for restoration of a 20 percent rating for right lower extremity radiculopathy, the Board finds that additional discussion regarding VA notice or assistance duties is not required.

The record shows the Veteran's 20 percent disability rating for his service-connected right lower extremity radiculopathy was in effect less than five years at the time of the rating reduction; therefore, the provisions of 38 C.F.R. § 3.344 (c), and not 38 C.F.R. § 3.344 (a), are applicable.  38 C.F.R. § 3.344 (c) provides that, for disabilities which have not become stabilized and are likely to improve, reexaminations disclosing improvement in these disabilities will warrant a reduction in rating. 

The Board is required to ascertain in any rating reduction case, based upon review of the entire record, whether the evidence reflects an actual change in the disability, whether the examination reports reflecting such change are based upon thorough examination, and whether any improvement actually reflects improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420 (1993).  In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted).

Following a review of the evidence, the Board finds that the criteria for a reduction were not met and the reduction in rating for right lower extremity radiculopathy from 20 percent to 10 percent under DC 8520, effective October 1, 2015 was improper.  See 38 C.F.R. § 3.344.  




Initially, the Board finds that the RO did not comply with the applicable provisions of 38  C.F.R. §  3.344.  Specifically, the July 2014 proposed rating decision, the July 2015 rating decision on appeal, the November 13, 2015 statement of the case (SOC) and the February 2016 SSOC all reflect that the RO failed to consider, include a citation to, or provide notice of, the provisions of 38 C.F.R. § 3.344.  The failure of the RO to comply with the requirements of the law renders the reduction from 20 percent to 10 percent void ab initio.  Kitchens v. Brown, 7 Vet. App. 320 (1995); Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  

Furthermore, the Board finds the RO did not properly address whether any demonstrated improvement in the Veteran's ability to function would be maintained under the ordinary conditions of life and work in either the January 2014 proposed reduction, the July 2015 Rating Decision on appeal, the SOC or subsequent SSOCs.  38 C.F.R. §§ 4.1, 4.2, 4.13 (2016); Brown, 5 Vet. App. at 420-421 (1993).  Here, a notation of "improvement" was noted briefly in proposed reduction letters from August 2014 and July 2015.  However, as shown by the July 2015 RO rating decision, the RO treated the analysis essentially as one for an increased rating claim and used no new evidence evidencing an actual change in the Veteran's disabilities to support the reduction of benefits.  Thus, there was no discussion or showing of a material change in the disability or any improvement in the Veteran's ability to function under the ordinary conditions of life and work.

In view of the foregoing, the Board finds that the Veteran's 20 percent evaluation was improperly reduced, that the reduction of the evaluation is void ab initio, and that the 20 percent evaluation for the Veteran's right lower extremity radiculopathy should be restored.  Accordingly, the Board finds that restoration of the 20 percent evaluation for the Veteran's right lower extremity radiculopathy, effective October 1, 2015, is warranted.






ORDER

For the period prior to April 1, 2013, entitlement to a rating in excess of 10 percent for the Veteran's low back condition is denied.

For the period beyond April 1, 2013, entitlement to a rating in excess of 20 percent for the Veteran's low back condition is denied.  

A reduction of the rating for the Veteran's right lower extremity radiculopathy from 20 percent to 10 percent was not proper; the 20 percent rating is restored, effective October 1, 2015.


REMAND

The Veteran contends that entitlement to service connection is warranted for his left knee condition and a chronic right ankle sprain as a result of in-service injuries.  Alternatively, he contends that his left knee condition is due to his left ankle condition, including as due to an altered gait.  

The Veteran was afforded VA examinations in March 2008 and November 2010 with a January 2011 VA addendum to address the etiology of his claimed left knee condition.  The March 2008 VA examiner summarized the Veteran's reported history of his condition, including multiple in-service 4 foot platform jumps, a post-service 1993 onset of knee pain and ongoing symptoms thereafter.  The examiner opined that it was at least as likely as not that the Veteran's left knee symptoms were due to his diagnosed minor degenerative changes of the left knee.  The Veteran's degenerative changes of the knee were minor with a relatively recent onset and the symptoms and history of the condition were consistent with the diagnosis.  Here, the VA examiner failed to provide an etiological opinion.  



Thereafter, a January 2011 VA contract stated that the Veteran had a clinically and radiographically normal left knee, he stated that he did not know the severity of the Veteran's first injury but there was not progression of the damage beside he complains multiple ankle sprains."  He then stated that he considered "the first injury is service connected."  The Board finds this opinion is vague and unclear, with the significance of the observations such as "not progression" unexplained.  The Board finds the opinions are currently inadequate for rating purposes and an addendum opinion is required to adequately address the etiology of the Veteran's claimed left knee condition to include as secondary to his left ankle condition or an altered gait from service-connected disabilities.  

The Veteran was afforded a VA contract examination in November 2011 which evaluated his ankles; the Veteran was diagnosed with chronic bilateral ankle sprains without instability.  In a January 2011 addendum, the VA examiner stated that the Veteran's right ankle had a small osteochondral lesion in the dome of the talus that "could be related" to a service-connected injury.  Thereafter, the examiner explained that the lesion had not increased and the ankle did not show signs of instability besides the multiple ankle sprains reported by the Veteran.  It appears that the VA examiner provided a negative rationale but inconsistently stated it "could be" related to service, without any further explanation.  The Board finds that an addendum opinion is required to adequately address the etiology of the Veteran's right ankle condition.  

Accordingly, the case is REMANDED for the following action:

1.  After any development deemed necessary is completed, provide the claims file to a VA examiner who has sufficient expertise to determine the etiology of the Veteran's right ankle condition and left knee condition to include as secondary his service-connected conditions.  



After a review of the claims file, including the medical and lay evidence of record, the examiner should offer an opinion in response to the following questions regarding Veteran's current chronic left knee condition and right ankle sprain:  

For the Veteran's claimed left knee condition, is it at least as likely as not (i.e., a probability of 50 % or greater) that the condition is (a) etiologically related to service, to include his reports of a cumulative in-service injury from making multiple 4 foot platform jumps or; (b) caused or aggravated beyond its natural progression by his service-connected low back condition, right leg radiculopathy, and/or left ankle sprain, including the impact of any altered gait (also consider the right ankle sprain if any opinion above is positive)?

For the Veteran's chronic right ankle sprain, is it at least as likely as not (i.e., a probability of 50 % or greater) that the condition is etiologically related to service, to include the documented November 1988 ankle injury and lay assertions of continuity of symptomatology?

In providing the above opinions, consider the Veteran's submission of web articles (3) and the Journal of Athletic Training as it relates to his right ankle and left knee claims, such as the impact of poor rehabilitation of a previous ankle strain and the impact of gait changes.  

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.

2.  After undertaking any other development deemed appropriate, the RO will readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






Department of Veterans Affairs


